DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to Applicant’s Request for Reconsideration dated 05/13/2022. 
Claim(s) 1, 7 and 17-24 are currently pending. 
Claim(s) 1, 20 and 24 have been amended.
Claim(s) 2-6 and 8-16 have been canceled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 17, 20 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al.
Regarding claims 1, 20 and 24
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant [Fig. 3, paragraphs 0029-0030];
a light-receiving surface electrode (4) formed on a light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back-surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062], and 
a BSF layer (6) in the backside of the silicon single crystal substrate [Fig. 2 and paragraph 0033], wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3].
Umeda does not teach the substrate being a Czochralski substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved completely and a solid solution containing oxygen atoms is formed uniformly throughout the substrate, and wherein the silicon single crystal substrate is free from an oxygen induced defects that are observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication of the solar cell.
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step such that oxygen precipitate nuclei are dissolved prior to a low temperature treatment step (subsequent processing of the wafer into one or more photovoltaic devices) such that a solid solution containing oxygen is formed (the "grown in" nuclei and small oxygen precipitates are virtually eliminated/dissolved throughout the wafer) [paragraphs 0019 and 0024-0026].  
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime) [paragraphs 0006-0008 and 0014].
Okuda teaches that it is well known to subject a silicon substrate to a high temperature heat treatment such that all of the oxygen nuclei precipitate is dissolved and a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].
Umeda, Okuda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with a p-type CZ silicon substrate wherein all of the solid precipitate nuclei are dissolved such that a solid solution is formed throughout, as in DeLuca and Okuda, in order to eliminate and inhibit the formation of oxygen defect patterns thereby increasing the minority carrier lifetime in the silicon, which is important for photovoltaic cell performance [Okuda, paragraphs 0007 and 0048; DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, paragraphs 0006-0008].  Further, the method of dissolving/eliminating said defects is the same as the one disclosed in paragraph [0047] of the instant specification (see Abstract of DeLuca wherein the substrate is subjected to a high temperature thermal treatment at a temperature that is greater than 1150°C for 30 seconds or more prior to a low thermal treatment at a temperature of less than 1000°C).  Therefore, the solar cell will necessarily be free of a spiral oxygen induced defect pattern when observed by an EL (electroluminescence) image of the solar cell.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
The limitation “wherein the silicon single crystal substrate is subjected to a high temperature heat treatment at 1200°C or higher for 5 to 30 minutes in a POCl3 or nitrogen atmosphere, prior to a low temperature heat treatment at a temperature between 800°C and 1200°C” is considered a product-by process limitation. Examiner notes that modified Umeda teaches subjecting the CZ silicon single crystalline substrate to a thermal treatment at a temperature of 1200°C or more for 30 seconds or more (1150°C or more for less than 60 seconds) to dissolve the oxide precipitate nuclei throughout the wafer [DeLuca, Abstract and paragraph 0019], and subsequently subjecting said substrate to a thermal treatment at a temperature of 800°C or more and less than 1200°C (less than 1000°C to form the photovoltaic structure) [DeLuca, Abstract and paragraph 0024].  While DeLuca teaches performing the high temperature thermal treatment step for 60 seconds or less, the final structure of the wafer in which the oxide precipitate is dissolved and a solid solution is formed is identical to that of the instant invention [see paragraph 0047 of the instant specification; see also paragraphs 0019 and 0024-0026 of DeLuca].
Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Further, with regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Regarding claims 17 
Modified Umeda teaches the solar cell (10) as set forth above, wherein a silver electrode (5a) is formed as a bus bar on the aluminum electrode (5b) in the back-surface electrode (5) [Figs. 2-3, paragraphs 0044 and 0072-0073].
Claims 7, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca and US 2008/0124929, Okuda et al. as applied to claims 1, 17, 20 and 24 above, and further in view of US 2013/0284259, Jin et al.
Regarding claims 7, 18 and 19
Modified Umeda teaches the solar cell (10) as set forth above, wherein the light-receiving surface electrode (4) is a silver electrode [Umeda, paragraph 0066] and the back surface electrode (5b) is an aluminum electrode [Umeda, paragraph 0072].
Modified Umeda further teaches that the silicon single crystal substrate (9) is provided with a light-receiving surface antireflection coating (3) on the light-receiving surface (9a) [Umeda, Fig. 3 and paragraph 0023], wherein the light receiving electrode (4) penetrates through the light-receiving surface antireflection coating (3) [paragraph 0066], and an aluminum diffusion layer (6) is formed as a BSF layer in the backside [Umeda, Fig. 3 and paragraph 0033].
Modified Umeda does not teach the substrate is provided with an aluminum oxide passivation film in the backside surface of the substrate.  Modified Umeda is also silent to a back-surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to first upper layer 161) and an aluminum oxide passivation film (corresponding to second upper layer 163) positioned on the backside of a solar cell [Fig. 1 and paragraph 0090], wherein a back surface electrode (170) is connected to a BSF layer (150) through said back surface anti reflection coating (161) [Fig. 1], and wherein the back surface anti-reflection coating and the passivation layer serve to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [paragraph 0091].
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating and a backs aluminum oxide passivation film, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].
The limitations “by firing without forming opening” and “formed as a BSF layer in the backside by the firing” are considered product by process limitations.  As such, said limitation does not impart any additional structure to the claimed product.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113]
Examiner notes that modified Umeda teaches that the light receiving electrode is formed by firing through the anti-reflection layer (3) without forming an opening [Umeda, paragraph 0066].
Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0074924, Umeda in view of US 2012/0260989, DeLuca, US 2008/0124929, Okuda et al. and US 2013/0284259, Jin et al.
Regarding claims 21-23
	Umeda teaches a solar cell (see solar cell elements 10) [Fig. 7A and paragraph 0086], comprising:
a silicon single crystal substrate (9) doped with a p-type dopant or an n-type dopant [Fig. 3, paragraphs 0029-0030];
a light-receiving surface electrode (4) formed on a light-receiving surface (9a) of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], and
a back-surface electrode (5) formed on a backside of the silicon single crystal substrate (9) [Fig. 3 and paragraphs 0023-0024], 
the silicon crystal substrate (9) having an emitter layer (corresponding to n-type conductivity layer 2) in the light receiving surface (9a) [Fig. 3 and paragraph 0062], 
a BSF layer (6) in the backside of the silicon single crystal substrate [Fig. 2 and paragraph 0033], wherein the backside surface electrode (5) is electrically connected with the BSF (6) [Fig 3], and 
a light-receiving surface antireflection coating (3) on the light-receiving surface (9a) [Fig. 3 and paragraph 0023].
Umeda does not teach the substrate being a Czochralski substrate (CZ) containing 12 ppm or more oxygen atoms, wherein the oxide precipitate nuclei are previously dissolved completely and a solid solution containing oxygen atoms is formed uniformly throughout the substrate, and wherein the silicon single crystal substrate is free from an oxygen induced defects that are observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication.
	DeLuca teaches a solar cell [Fig. 1, paragraphs 0005 and 0025] comprising a CZ silicon single crystal substrate (corresponding to CZ wafer 10 comprising single crystal silicon) doped with phosphor, boron, or gallium (the CZ wafer 10 is doped with a p-type dopant such as, for example, boron or gallium) and containing 12 ppm or more oxygen atoms (greater than 10 ppm) [Fig. 1, paragraphs 0005 and 0024-0026], wherein the silicon single crystal substrate is subjected to a high temperature thermal treatment step such that oxygen precipitate nuclei are dissolved prior to a low temperature treatment step (subsequent processing of the wafer into one or more photovoltaic devices) such that a solid solution containing oxygen is formed (the "grown in" nuclei and small oxygen precipitates are virtually eliminated/dissolved throughout the wafer) [paragraphs 0019 and 0024-0026].  
Providing a wafer wherein almost all oxygen which is in oxygen nuclei and precipitates is dissolved into the silicon lattice, thereby forming a solid solution containing oxygen atoms, results in an increased minority carrier lifetime in the silicon (During the treatment of the substrate to produce the large area p-n junction, defects such as oxygen clusters or precipitates are formed after crystallization at the silicon melting point as the crystal cools as the growing ingot is drawn away from the melt, oxygen becomes supersaturated in the silicon lattice, said defects acting as recombination centers or traps thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime) [paragraphs 0006-0008 and 0014].
Okuda teaches that it is well known to subject a silicon substrate to a high temperature heat treatment such that all of the oxygen nuclei precipitate is dissolved and a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].
Umeda, Okuda and DeLuca are analogous inventions in the field of methods for manufacturing single crystalline silicon substrates for use in solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the p-type single crystalline substrate of Umeda with a p-type CZ silicon substrate wherein all of the solid precipitate nuclei are dissolved such that a solid solution is formed throughout, as in DeLuca and Okuda, in order to eliminate and inhibit the formation of oxygen defect patterns thereby increasing the minority carrier lifetime in the silicon, which is important for photovoltaic cell performance [Okuda, paragraphs 0007 and 0048; DeLuca, paragraphs 0006-0008 and 0014].
As further clarification with regards to the limitation “the silicon single crystal substrate is free from an oxygen induced defect that is observed as a spiral pattern in an EL (electroluminescence) image in the solar cell after fabrication”, it is noted that the oxygen defects are dissolved/eliminated from the surface of the CZ single crystalline silicon [DeLuca, paragraphs 0006-0008].  Further, the method of dissolving/eliminating said defects is the same as the one disclosed in paragraph [0047] of the instant specification (see Abstract of DeLuca wherein the substrate is subjected to a high temperature thermal treatment at a temperature that is greater than 1150°C for 30 seconds or more prior to a low thermal treatment at a temperature of less than 1000°C).  Therefore, the solar cell will necessarily be free of a spiral oxygen induced defect pattern when observed by an EL (electroluminescence) image of the solar cell.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
With regards to the limitation “wherein conversion efficiency of the solar cell is about 20% and variation thereof is about 0.1%” because the structure of the prior art is the same as the one claimed, the claimed properties or functions are presumed to be inherent.
It has been held that when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (see MPEP § 2112.01). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Further, products of identical chemical composition cannot have mutually exclusive properties. A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
	Modified Umeda does not teach the substrate being provided with an aluminum oxide passivation film and a back surface antireflection coating in the backside surface.
Jin teaches a solar cell comprising a back antireflection coating (corresponding to first upper layer 161) and an aluminum oxide passivation film (corresponding to second upper layer 163) positioned on the backside of a solar cell [Fig. 1 and paragraph 0090], wherein a back surface electrode (170) is connected to a BSF layer (150) through said back surface anti reflection coating (161) [Fig. 1], and wherein the back surface anti-reflection coating and the passivation layer serve to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and increases selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [paragraph 0091].
Modified Umeda and Jin are analogous inventions in the field of solar cells.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the solar cell of modified Umeda to include a back antireflection coating and a backs aluminum oxide passivation film, as in Jin, in order to reduce a reflectance of light incident on the solar cell through the back surface of the substrate and to increase selectivity of a predetermined wavelength band, thereby increasing the efficiency of the solar cell [Jin, paragraph 0091].

Response to Arguments
Applicant’s arguments, see Remarks Filed on 05/13/2022, have been considered but are not persuasive.
Applicant states that they have found for the first time that good or poor performance of a solar cell can be examined after fabrication by an existence or non-existence of a "spiral defect pattern" in EL images, and claims the subject matter that embodies this discovery as a product. 
Applicant argues that the present invention relates not only to dissolving "oxide precipitate nuclei" under the high temperature thermal treatment in advance, but also to the non-existence of specific defects in specific portions as required by claiming "the substrate is free from spiral oxygen-induced defects that are observed as a spiral pattern in an EL image in the solar cell after fabrication”.
Applicant further argues that DeLuca does not disclose or suggest dissolving completely in advance oxide precipitate nuclei and forming a solid solution containing oxygen atoms uniformly throughout the substrate, which is achieved by heating for 5-30 minutes at a high temperature of 1200°C or more prior to a low temperature heat treatment at a temperature between 800°C and 1200°C, thereby completely removing a spiral defect pattern appeared on the EL image after assembling the solar cell.
Examiner respectfully disagrees. The absence of a “spiral defect pattern” observed in an EL image is caused by dissolving the oxide precipitate nuclei in the substrate such that a solid solution is formed throughout.  DeLuca teaches eliminating all of the oxygen precipitate nuclei in the substrate in order to avoid defects [paragraphs 0049 and 0024-0026].  Okuda also teaches eliminating all of the oxygen precipitate nuclei such that a solid solution state is formed in order to avoid defects [paragraphs 0007 and 0048].  Accordingly, one of ordinary skill in the art would have found obvious to dissolve all of the oxygen precipitate nuclei thereby avoiding defects that can act as recombination centers which decrease in the minority carrier lifetime of the solar cell. Therefore, since all of the oxygen precipitate nuclei is dissolved, the spiral defect patter will not be observed.  Further, it is not required for DeLuca to teach the same method used in the instant invention as the claims are directed to a product.  
Taking a silicon substrate and subjecting it to identical conditions as those described in the instant specification for the claimed substrate will result in the same effects when subjecting the substrate to further testing.  See paragraph [0012] of the instant specification which recites “…by subjecting a silicon single crystal ingot or a silicon substrate to the high temperature thermal treatment at a temperature of 1200° C or more for 30 seconds or more before the low temperature thermal treatment at a temperature of 800° C or more and less than 1200° C, it is possible to previously dissolve oxide precipitate nuclei, which can be origins of oxide precipitation defects.”
The step of detecting the spiral defect pattern does not impart distinctive structural characteristics to the final product.  
	It has been held that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) [MPEP 2113].
Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
Applicant argues that the annealing process of DeLuca is performed "at the temperature of 1150°C or more for 1-60 seconds under the oxygen atmosphere.  
Applicant argues that, by performing under this condition, DeLuca states a belief, without supporting data, i.e., a wish - "It is believed that the described anneal process effectively dissolves into the silicon lattice almost all oxygen which is in oxygen nuclei and precipitates." See paragraph [0023].  
Applicant further argues that DeLuca merely states an unsupported belief and that, as proved by Fig. 5(B) of the previously submitted Rule 132 Declaration, it is impossible to remove spiral defects by annealing at 1200°C for 1 minute as in DeLuca. The Patent Office has not taken this factual rebuttal of DeLuca's unsupported description into proper consideration.
Examiner respectfully disagrees. Applicant’s arguments are not commensurate in scope with the claims.  Further, the claims do not preclude an oxygen atmosphere.  Even if they did, the claims are directed to a product.  Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. 
As previously set forth, DeLuca specifically teaches that grown in defects (nuclei and precipitates) act as recombination centers or traps for electrons and holes in the crystalline solid, thereby decreasing the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime [paragraph 0007].  DeLuca further teaches that eliminating such defects by dissolving any oxygen nuclei and/or precipitate into the crystalline lattice (i.e., solid solution which is a term of art) increases the minority carrier lifetime in the silicon [paragraphs 0007, 0014 and 0026].  Accordingly, one would have found obvious to eliminate such defects in order to avoid any decrease in the minority carrier lifetime of the solar cell. Examiner emphasizes that it is not required for DeLuca to teach the same method used in the instant invention as the claims are directed to a product.  
	Further, when the reference relied on expressly anticipates or makes obvious all of the elements of the claimed invention, the reference is presumed to be operable. Once such a reference is found, the burden is on applicant to provide facts rebutting the presumption of operability. In re Sasse, 629 F.2d 675, 207 USPQ 107 (CCPA 1980). See also MPEP § 716.07.
The facts presented by Applicant are not evidenced of inoperability when considering the rejection as a whole.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
DeLuca involves rapidly cooling after the annealing treatment [paragraphs 0019 and 0031]. The showings do not consider such rapid cooling. DeLuca teaches that annealing in a rapid thermal processing (RTP) chamber that operate with cold walls so that after the anneal the wafer temperature quickly drops if the radiant lamps are
completely turned off is effective in dissolving into the silicon lattice any oxygen which is
in the nuclei and precipitates [paragraphs 0019, 0021 and 0026].
Further, Applicant’s own disclosure is evidence that the oxygen nuclei does dissolve by short anneal times (“...subjecting a silicon single crystal ingot or a silicon substrate to high temperature thermal treatment at a temperature of 1200C. or more for 30 seconds or more...”) [paragraph 0012 of the instant specification]. The fact that applicant has narrowed the claimed range (which previously included 30 seconds or more to dissolve said oxygen nuclei and precipitates) does not preclude the teachings of the prior art i.e., annealing at a temperature of 1200 C for several tens of seconds effectively eliminates/dissolves the “grown-in” nuclei and small oxygen precipitates throughout the silicon wafer by appropriate high-temperature thermal treatment of the wafer before the processing of the wafer into the one or more photovoltaic devices (the low temperature thermal treatment) [paragraphs 0019, 0023 and 0026].
An affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). In the instant case, there is no showing in the attached Rule 132 Declaration that RTP chambers as disclosed in DeLuca are not capable of dissolving the oxide nuclei and/or precipitates. The showings involve annealing in a horizontal furnace tube wherein “each annealing temperature is fixed and the temperature of the furnace is not raised nor lowered after the quartz boat is inserted into the tube”. The method of DeLuca involves rapid cooling after the annealing such that the oxygen defects are dissolved into the silicon lattice.
Applicant argues that Okuda relates to the use by-product wafers of SOI for multiple times, which is a completely different art field from solar cells. 
Applicant argues that Okuda refers to "solid solution of oxygen precipitate nuclei”, but the solution is used for decreasing "HF (hydrofluoric) defects” that turn into "piercing defect" as explained in Fig. 5 of Okuda. 
Examiner respectfully disagrees.  The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  Fig. 5 disclosed in Okuda is directed to a description of related art in which the points in which oxygen precipitate nuclei exist become piercing defects (see paragraph [0009] of Okuda).  Applicant’s arguments are not commensurate with the rejection.  Fig. 5 is not the invention of Okuda.  As opposed to Fig. 5, Okuda provides a process in which the oxygen precipitate nuclei, which may become piercing defects depending on the size, are dissolved thereby also removing the possibility of HF defects in the case that a natural oxide layer on the surface is subjected to an HF cleaning.  However, regardless of whether a HF cleaning step is performed or not, Okuda specifically teaches that enabling the substrate to be in a solid solution state prevents the re-precipitation of oxygen precipitates/nuclei which, as disclosed in DeLuca, are known to decrease the critical parameter for high-efficiency solar cells of minority carrier recombination lifetime. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, in view of the teachings disclosed both in Okuda and DeLuca, one of ordinary skill would have found obvious to dissolve the oxygen precipitate nuclei such that a solid solution is formed throughout in order to prevent the re-precipitation of the oxygen precipitate nuclei thereby increasing the minority carrier recombination lifetime of the cell. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYLA GONZALEZ RAMOS whose telephone number is (571)272-5054. The examiner can normally be reached Monday - Thursday, 9:00-5:00 - EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYLA GONZALEZ RAMOS/Primary Examiner, Art Unit 1721